IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-66,146-02




EX PARTE MANUEL SANCHEZ VICTORIA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1020158 IN THE 179TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.
 
O R D E R

           Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a
habitation and sentenced to forty years’ imprisonment. He did not appeal his conviction.
            Applicant contends, among other things, that trial counsel failed to advise him that if he
pleaded guilty, he would waive his right to appeal. On February 27, 2008, we remanded this
application for findings of fact and conclusions of law. On remand, the trial court made findings and
conclusions and determined that although counsel’s advice was deficient, Applicant was not
prejudiced. The trial court determined, among other things, that because the court of appeals
concluded that Applicant’s appeal in cause number 1028993, a related aggravated assault case, was
frivolous and without merit, Applicant failed to demonstrate that he was prejudiced by counsel’s
advice. This determination erroneously suggests that an applicant who was denied his right to appeal
is not prejudiced unless his appellate claims would have been meritorious. An applicant is prejudiced
if he was denied his right to be in the appellate process. With these words, we deny relief.
Filed: December 8, 2010
Do not publish